Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 25, 2018

                                      No. 04-18-00674-CV

                    IN THE INTEREST OF J.R.L., ET AL., CHILDREN,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00631
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days from the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The notice of appeal was filed in the trial court on September 19,
2018. The court reporter’s record was thus due on October 1, 2018. On October 18, 2018, the
court reporter filed a Notification of Late Record stating that she will be unable to file the
reporter’s record until October 29, 2018.

        The notification of late record is NOTED. We ORDER the reporter’s record to be
filed no later than October 29, 2018. Given the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored. See TEX. R. JUD. ADMIN.
6.2.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court